IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN SCOTT,                               : No. 466 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
CITY OF PHILADELPHIA, ZONING              :
BOARD OF ADJUSTMENT AND FT                :
HOLDINGS L.P.                             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.